Bloodworth, J.
(After -stating the foregoing facts.) Only the first headnote will be discussed. Did the court err in striking the special plea? In Long v. State, 25 Ga. App. 22 (1) (102 S. E. 359), this court (citing 17 Am. & Eng. Enc. of Law, 738; 23 Cyc. 582; Elliott v. Hipp, 134 Ga. 848, 68 S. E. 736, 137 Am. St. R. 272, 20 Ann. Cas. 423) held: “Bias or prejudice on the part of a judge does not disqualify him, in the absence of a statutory provision on the subject.” In Luke v. Batts, 11 Ga. App. 783 (3) *602(76 S. E, 165), this court held that “the statutory grounds of the disqualification of a judicial officer, as contained in the Civil Code, § 4642, are exhaustive.” There is nothing in the special plea which shows that Judge Bale came within any of these statutory provisions relating'to disqualification. Therefore the court did not err in striking the special plea.

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.